            Case 3:18-cv-08008-PGS-LHG Document 36 Filed 02/18/20 Page 1 of 3 PageID: 149
                                              S TORZER & A SSOCIATES
                                                    A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                                                                     BALTIMORE OFFICE:
                                                    1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                             9433 COMMON BROOK ROAD
ROBIN N. PICK***                                            SUITE ONE THOUSAND
SARAH E. CHILD****                                        WASHINGTON, D.C. 20036                            SUITE 208
   * Admitted in Maryland & N.J.                                                                     OWINGS MILLS, MD 21117
  ** Admitted in D.C., Maryland & Illinois                    (202) 857-9766
 *** Admitted in California & Maryland                   FACSIMILE: (202) 315-3996                       (410) 559-6325
**** Admitted in D.C. & N.Y                                                                         FACSIMILE: (202) 315-3996
OF COUNSEL                                                W W W .S T O R Z E R L A W .C O M
ROBERT L. GREENE†
JOHN G. STEPANOVICH††
 †   Admitted in N.Y.
††   Admitted in Virginia, N.Y. & Ohio (inactive)




                                                                                February 18, 2020
             VIA ECF
             Hon. Lois H. Goodman, U.S.M.J.
             Clarkson S. Fisher Building
             & U.S. Courthouse
             402 East State Street, Room 2020
             Trenton, NJ 08608
                      Re:       1940 Route 9 LLC v. Township of Toms River
                                 Case No.: 3:18-cv-08008-PGS-LHG

             Dear Judge Goodman,

                     The undersigned represents Plaintiff 1940 Route 9, LLC in the above-referenced matter.
             Per the Court’s Text Order of January 24, 2020, I am writing to update the Court on the status of
             discovery and to renew Plaintiff’s request for sanctions.

                     Despite the most recent court-ordered deadline of February 7, 2020, Defendant still has not
             produced any ESI. As previously detailed in Plaintiff’s letter to the Court dated January 16, 2020
             (Dkt. #33), Defendant has ignored a series of Court-imposed discovery deadlines, and continues
             to do so despite the threat of sanctions. In fact, Defendant has missed two Court-ordered deadlines1
             since the Court ordered that Defendant must produce its documents and ESI “or risk sanctions in
             light of Defendant’s failure to comply with the Court’s prior discovery order.”

                   Although Defendant represented that there would be a large volume of ESI (Dkt. #34),
             Defendant has produced none of it. To date, Defendant has provided only 22 documents, totaling



                      1
                          January 3, 2020 and February 7, 2020.
Case 3:18-cv-08008-PGS-LHG Document 36 Filed 02/18/20 Page 2 of 3 PageID: 150



2,999 pages, despite agreeing to collect documents from 16 custodians2 and use 61 search terms
in its collections. The metadata from the documents that have been produced indicates that no
documents have yet been produced from any of the 16 agreed-upon custodians. Defendant has
also failed to provide any documents responsive to many of Plaintiff’s document requests.3
Further, the documents that Defendant did provide do not conform to the parties’ agreed-upon
production protocols as set forth in the Parties’ Joint Discovery Stipulation and Order. (Dkt. #25-
1, 32.)      Additionally, Defendant has failed to provide substantive responses to multiple
Interrogatories and provided deficient responses to others.

         Plaintiff has written three letters to the Court about Defendant’s discovery deficiencies in
addition to contacting Defendant directly on multiple occasions. On December 5, 2019, Plaintiff
filed a letter with the Court detailing Defendants’ discovery deficiencies and requesting permission
to file a motion to compel. (Dkt. #28.) On January 16, 2020, Plaintiff filed a letter with the Court
detailing Defendant’s discovery deficiencies and requesting sanctions. (Dkt. #33.) Plaintiff now
writes to the Court in light of Defendant’s ongoing deficiencies to renew its request for sanctions.

        Defendant has violated at least three Court Orders despite the threat of sanctions. On
September 19, 2019, this Court ordered Defendant to produce responsive documents and discovery
responses no later than September 27, 2019. (Dkt. #23.) On December 13, 2019, this Court ordered
Defendant “to provide substantive responses to Plaintiff’s written requests, as well as produce
documents and ESI, by no later than January 3, 2020 or risk sanctions in light of Defendant’s
failure to comply with the Court’s prior discovery order.” (Emphasis added) (Dkt. # 29.) On
January 24, 2020, the Court issued a text Order granting Defendant another two weeks (until
February 7, 2020) to produce documents and ESI. (Dkt. # 35.)

         The outstanding discovery is now almost five months late. Defendant’s dilatory conduct
has severely prejudiced Plaintiff, wasted the Court’s time and resources, caused Plaintiffs to incur
significant additional expenses, and continues to prevent Plaintiff from moving forward with
discovery, scheduling depositions and litigating this case.

       Plaintiff respectfully renews its request that the Court impose sanctions, including
attorney’s fees, on Defendant, as indicated in the December 13, 2013 Order and pursuant to Federal
Rule of Civil Procedure 37(b)(2)(A). As Plaintiff has been unable to obtain meaningful discovery
from Defendant in this litigation, Plaintiff requests a default judgment against Defendant pursuant

        2
          Defendant agreed to collect documents from the following custodians: Thomas F. Kelaher, Brian Kubiel,
Alfonso Manforti, Maurice Hill, George Wittman, Maria Maruca, Jeff Carr, Kevin Geoghegan, Jay Lynch, Terrance
Turnbach, Laurie Huryk, Daniel Rodrick, Heather Barone, Kenneth Fitzsimmons, Paul J. Shives and Donald A.
Guardian.

        3
          These document requests include requests related to: approvals for multifamily developments in the North
Dover area of the Township, where the subject property is located (Request No. 10); approvals for townhouses and
single-family subdivisions in North Dover (Request No. 11); approvals for certain housing developments, including
Gabrielle Run, Hickory Pines, Riverwood Chase and Autumn Ridge Apartments (Request No. 12); the “Toms River
Strong” movement (Request No. 25); a councilmember’s proposal for a sewer capacity study and moratorium on new
development (Request No. 29); the proposal to eliminate zoning for multi-family homes (Request No. 30); Chabad of
Toms River, which had prior litigation against the Township based on anti-Semitic animus (Request No. 33); and the
Township Mayor’s comments about Jews moving to Toms River (Request No. 36).


                                                        2
Case 3:18-cv-08008-PGS-LHG Document 36 Filed 02/18/20 Page 3 of 3 PageID: 151



to Rule 37(b)(2)(A)(vi). See Gov't Employees Ins. Co. v. Zuberi, No. CV 15-4895 (JLL), 2017
WL 4790383, at *6 (D.N.J. Oct. 23, 2017) (“Defendants were given more than ample opportunity
to cure their discovery deficiencies to no avail. In other words, Defendants have no one to blame
but themselves. Accordingly, the culpable conduct factor greatly weighs in favor of granting
default judgment in favor of Plaintiffs.”); Howard Johnson Int'l, Inc. v. Kil Su Kim, No. CIV. 11-
3438 JLL, 2012 WL 6568438, at *4 (D.N.J. Dec. 17, 2012), report and recommendation adopted,
No. CIV.A. 11-3438 JLL, 2013 WL 56826 (D.N.J. Jan. 3, 2013) (“The defendants’ conduct has
stalled this entire litigation for months. Accordingly, the Undersigned finds that it is appropriate
to strike defendants’ Answer and Counterclaims, and to enter default judgment for plaintiff.”).

        In the alternative, Plaintiff requests that designated facts be taken as established for
purposes of this Action pursuant to Federal Rule 37(b)(2)(A)(i). Specifically, Plaintiff requests
that the following facts be taken as established for purposes of this Action:

           ● Discriminatory animus toward Orthodox Jews was a motivating factor behind
             Defendant’s acquisition of the Subject Property, as defined in Plaintiff’s Complaint
             ¶ 12. (Dkt. #1.)

           ● Defendant’s acquisition of the Subject Property by eminent domain was motivated,
             at least in significant part, by the desire to prevent Orthodox Jews from moving to
             Toms River.


                                                     Respectfully submitted,



                                                     Robin N. Pick
                                                     Counsel for Plaintiff



 cc:   Howard Mankoff (via ECF)
       Paul Fernicola (via ECF)
       Sieglinde Rath (via ECF)




                                                 3
